Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Rachel Near on 06/22/2022.
The application has been amended as follows: 
In the claims: 

Claims 17-18 have been rejoined and allowed. 
Claims 19-20 have been canceled. 
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Zazpe (Atomic Layer Deposition Al2O3 coating Significantly Improve Thermal, Chemical and Mechanical Stability of Anodic TiO2 Nanotube Layers, Langmuir, 33, 13, 3208–3216, March 14, 2017); Luo (Influence of Different Aluminum Salts on the Photocatalytic Properties of Al doped TiO2 nanoparticles towards the degradation of AO7 dye); Tadakuma (US2010/0297447); Gao et al (US2014/0256534) alone or in combination does not teach a second metal oxide disposed onto the first metal oxide nanorod being 5% weight or less.  Updated searches have not provided any other better references teaching such limitations, for example Ellis to (Synthesis and characterization of Zr- and Hf-doped nano-TiO2 as internal standards for analytical
quantification of nanomaterials in complex matrices, R. Soc. open sci. 5: 171884.
http://dx.doi.org/10.1098/rsos.171884, published August 20, 2018) discloses TiO2 coated with alumina or doped with hafnium, zirconium but such alumina material or hafnium, zirconium amount not being expressly disclosed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732